           Case 19-30694 Document 27 Filed in TXSB on 04/03/19 Page 1 of 1



                        THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                    ENTERED
                                                                                                     04/03/2019
 In re:                                           §
                                                  §
 Royce J. Hassell                                 §               Case No. 19-30694
                                                  §
          Debtor.                                 §               (Chapter 11)

             ORDER AUTHORIZING THE DEBTOR TO EMPLOY
    JONES MURRAY & BEATTY LLP AS GENERAL COUNSEL NUNC PRO TUNC

                                  (This Order relates to Dkt. No. __)

          The Court, having considered the Debtor’s Application to Employ Jones Murray & Beatty

 LLP Nunc Pro Tunc as general counsel (“Application”), any responses thereto, the evidence adduced at

 any hearing thereon, and the record in this case, finds that (a) the Court has jurisdiction under 28

 U.S.C. § 1334; (b) this is a core proceeding under § 157(b); (c) Jones Murray & Beatty LLP is a

 “disinterested person” as defined in section 101(14); (d) the relief requested is in the best interest of

 the Debtor and its estate, creditors and other parties in interest; (e) notice of the motion was adequate

 under the circumstances; and (f) good cause exists to grant this relief requested.

          Therefore, it is ORDERED THAT:

          1.     The Debtor is authorized to employ Jones Murray & Beatty LLP on the terms set forth

 in the Application, as its general counsel in this case, effective as of February 4, 2019.

          2.     Any compensation or reimbursement of expenses will be subject to final application

 under section 327, or as otherwise ordered by the Court.


Signed: April 03, 2019
 Dated: ______________________
                                                       ____________________________________
                                                  ____________________________________
                                                                      Marvin Isgur
                                                  Honorable Marvin
                                                            United Isgur
                                                                   States Bankruptcy Judge
                                                  UNITED STATES BANKRUPTCY JUDGE
